Citation Nr: 1542835	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, rated as 70 percent disabling prior to July 7, 2010, and 80 percent disabling thereafter.  

2.  Entitlement to an increased rating for hepatitis C, rated as noncompensable prior to January 6, 2010, and 20 percent disabling thereafter. 

3.  Entitlement to an increased rating for prostate cancer status post radiation therapy with urinary frequency and radiation proctitis, currently rated 10 percent disabling.

4.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (the Board) from January 2008 and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

The Board notes that the increased rating claims for prostate cancer residuals and erectile dysfunction have not been certified to the Board.  Ordinarily the Board would wait for the RO to certify these appeals to the Board before acting.  However, given the presence of a timely VA Form 9, and in the interest of sparing the Veteran further undue delay in the adjudication of his claims, the Board finds it appropriate in this instance to act on the pending hearing request. 

The issues of entitlement to increased ratings for hearing loss and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 04, 2015, the preponderance of the evidence shows the Veteran's cancer residuals were manifested by awakening to void once per night and residual rectal bleeding once to twice per week; renal dysfunction, urine leakage, obstructed voiding, daytime voiding interval between one and two hours or awakening to void three to four times per night, and constant slight or occasional moderate rectum leakage have not been shown.

2.  From August 04, 2015, the preponderance of the evidence shows the Veteran's prostate cancer residuals manifested by awakening three times per night to void, a daytime voiding interval of an hour, and residual rectal bleeding once to twice per week; renal dysfunction, urine leakage, obstructed voiding, daytime voiding interval of less than one hour or awaking to void five or more times per night and constant slight or occasional moderate rectum leakage have not been shown.  

3.  For the entire period on appeal, the preponderance of the evidence shows the Veteran's erectile dysfunction has been manifested by difficulty or inability to achieve an erection; penile deformity has not been demonstrated.  





CONCLUSIONS OF LAW

1.  For the period prior to August 04, 2015, the criteria for a rating in excess of 10 percent for prostate cancer residuals have not been met or approximated.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.114, Diagnostic Code 7335; 4.115a, Diagnostic Code 7101; 4.115b (2015).

2.  From August 04, 2015, the criteria for a rating of 20 percent, but no higher, for prostate cancer residuals have been met or approximated.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.114, Diagnostic Code 7335; 4.115a, Diagnostic Code 7101; 4.115b (2015).

3.  For the entire period on appeal, the criteria for a compensable schedular rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.41, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



Duties to Notify and Assist

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated in October 2013 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's VA medical records are in the claims file.  The Board acknowledges that it is remanding the Veteran's hearing loss and hepatitis c claims to secure VA treatment records related to those conditions.  As will be discussed below, the remand for those records is predicated on the Veteran's testimony and VA medical records citing evidence clearly not in the electronic claims file.  The Veteran has not identified any other records or evidence that remains outstanding with respect to the claims adjudicated herein, nor is there any indication from the medical evidence in the file that there are outstanding, relevant records.  Thus, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied and that it may proceed with adjudicating the claims below.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations in December 2013 and August 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria, and addressed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  

Prostate Cancer Residuals

The Veteran's prostate cancer residuals are currently rated as 10 percent disabling under Diagnostic Code 7528, pertaining to malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b (2015).  A note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of Section 3.105(e) (2015).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  The May 2011 rating decision that increased the Veteran's disability rating to 10 percent granted a noncompensable rating for radiation proctitis.

Renal dysfunction resulting in albumin and casts with history of acute nephritis; or hypertension non-compensable under Diagnostic Code 7101, warrants a noncompensable evaluation.  Renal dysfunction resulting in albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a (2015).  As renal dysfunction and hypertension have not been shown by the record, the rating is not applicable to the Veteran's condition.  

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is for assignment when the disability requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  There are no criteria for a rating higher than 60 percent.  Id.

Urinary frequency is rated 10 percent disabling when there is a daytime voiding interval between 2 or 3 hours or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night.  There are no criteria for a rating higher than 40 percent.  Id.

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization.  Id.  There are no criteria for a rating higher than 30 percent.

The Veteran's rating for radiation proctitis is rated analogously under Diagnostic Code 7335, which provides that fistula in ano is rated as impairment of sphincter control under Diagnostic Code 7332.  Constant slight or occasional moderate leakage warrants a 10 percent evaluation.  Occasional involuntary bowel movements, necessitating wearing of pad warrants a 30 percent evaluation.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent evaluation.  Complete loss of sphincter control warrants a 100 percent evaluation.  38 C.F.R. § 4.114 (2015).

In August 2012, the Veteran reported doing well, with no current urinary problems.  He indicated he had a good urinary stream, good subjective emptying without hesitancy or straining, and nocturia once per night.  He reported occasionally having a small amount of bright red blood per rectum with hard stools; otherwise he had no bowel problems.  He denied dysuria, gross hematuria, frequency, urgency, incontinence, unexplained weight loss, and new back or bony pain.  

According to a March 2013 urology note, the Veteran reported he was doing well, and had no urinary problems.  He reported a good urinary stream, good subjective emptying without hesitancy or straining, and nocturia once per night.  He denied dysuria, gross hematuria, frequency, urgency, incontinence, unexplained weight loss, or new back / bony pain.

The Veteran was afforded a VA examination in December 2013.  The initial report indicated the Veteran's prostate cancer was active; however an addendum submitted a week later noted that the Veteran's prostate-specific antigen levels were stable for the past three years, and that his cancer was in stable remission.  The examiner indicated the Veteran did not have voiding dysfunction or urinary tract or kidney infections.  

According to a March 2014 urology note, the Veteran indicated he no current urinary problems.  He reported having a good urinary stream, good subjective emptying without hesitancy or straining and nocturia once per evening.  He also indicated he had no bowel difficulties.  Additionally, the Veteran denied dysuria, gross hematuria, frequency, urgency, incontinence, unexplained wight loss, or new back / bony pain.  

The Veteran was afforded a VA examination in August 2014.  He denied dysuria, hematuria, frequency, or hesitancy, but complained of erectile dysfunction.  The examiner stated that the Veteran's cancer remained in remission.  Voiding dysfunction was not observed, nor were urinary tract or kidney infections.  However, the examiner noted the Veteran's reports of some residual rectal bleeding when he strained to have a bowel movement, which occurred once to twice a week; the examiner indicated this was a residual condition or complication of prostate cancer or its treatment.  Renal dysfunction was not observed.  Additionally, the examiner noted the Veteran's assertion that prostate cancer worsened his posttraumatic stress disorder and depression and that he stopped working in 2010.  

According to a March 2015 urology note, the Veteran reported that he had no current urinary issues.  He indicated he had a good stream, good subjective emptying without hesitancy or straining, and nocturia at most once per night.  He stated he had no bowel problems, and denied dysuria, gross hematuria, frequency, urgency, incontinence, unexplained weight loss, or new back or bony pain.  

The Board also considered the Veteran's lay reports.  During his August 2015 hearing, he testified that he awoke three times per night to urinate, and during the day urinated about every hour.  See August 2015 Hearing Transcript, pg. 22.

The Board finds that the Veteran's disability warrants a rating no higher than 10 percent prior to August 04, 2015, on the basis of urinary frequency.  This conclusion is based on the Veteran's consistent reports of nocturia once per evening and of no hesitancy, slow or weak stream, or decreased force of stream, indicating the absence of urinary obstruction.  Moreover, at no time was urinary leakage shown.  

Beginning August 04, 2015, the Board finds a rating of 20 percent, but no higher, based on urinary frequency is warranted.  During his hearing on that date, the Veteran testified that awoke three times per night to urinate, and during the day urinated about every hour.  See Hearing Transcript, pg. 22.  The Veteran's reported symptoms are consistent with the 20 percent criteria.  However, at no time has the Veteran demonstrated a daytime voiding interval of less than one hour, or awaking to void five or more times per night.  Thus, a rating in excess of 20 percent is not warranted.

The Board considered whether an increase was warranted for the Veteran's radiation proctitis.  However, the evidence of record does not demonstrate the Veteran's symptoms were slight and constant, or that he experienced bowel leakage.  Thus, a compensable rating for the condition is not warranted.




Erectile Dysfunction

The Veteran's erectile dysfunction is assigned a noncompensable rating under Diagnostic Code 7522.  Diagnostic Code 7522 provides that penis, deformity, with loss of erectile power, warrants a 20 percent rating.  38 C.F.R. § 4.115b (2015).

In August 2012 and March 2013, the Veteran reported good erections using vardenafil.  In August 2013, the Veteran reported a failed trial with Viagra and that he had switched to Levitra; he requested a trial of Muse, which also did not help.  He reported having partial, natural erections and adequate libido.  

The Veteran was afforded a VA examination in December 2013.  The examiner noted the Veteran's erectile dysfunction, and that the Veteran was able to achieve an erection sufficient for penetration and ejaculation from time to time, but experienced significant premature ejaculation.  He reported that he had tried Cialis and Viagra, but stopped due to adverse reactions; the Veteran also noted he was interested in trying a pump biomedical device.  He did not report retrograde ejaculation.

According to a March 2014 urology note, the Veteran reported "decent" erections using vardenafil.  

The Veteran was afforded a VA examination in August 2014.  He complained that the medication for his erectile dysfunction did not help the condition, and that he had difficulties with the pump device he was provided.  The examiner noted that with or without medication, the Veteran was unable to achieve an erection sufficient for penetration and ejaculation.  Retrograde ejaculation was denied.

In March 2015, the Veteran reported continued erectile dysfunction.  He said he had used sildenafil, vardenafil, tadalafil, Muse, and a vacuum erection device, all without success.  The clinician and the Veteran discussed a penile rehabilitation program using a vacuum erection device and a phosphodiesterase type-5 inhibitor.  

In August 2015, the Veteran testified that he was unable to achieve an erection, and that treatment including medications and medical devices had not worked.  See August 2015 Hearing Transcript, pg. 16.  

The evidence of record indicates that the Veteran has experienced erectile dysfunction throughout the appeal period with varying degrees of treatment success.  In order to achieve a compensable rating under Diagnostic Code 7522, however, penile deformity must be shown.  At no time has he been shown to have penile deformity.  

The Board acknowledges the Veteran's assertion that he should be entitled to a 20 percent disability rating for his erectile dysfunction.  See January 2015 Notice of Disagreement.  However, the evidence of record has not shown that the Veteran has had any specialized medical training or expertise.  Accordingly, he is not competent to provide an opinion of a medical matter, such as whether his symptoms satisfy specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge.").  As such, his assertion cannot constitute competent medical evidence that his disability warrants a specific rating.  

As the criteria for a compensable rating for erectile dysfunction have not been met, an increased rating for the condition is not warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disabilities may be inadequate.  

For the period of prior to August 04, 2015, the Veteran's prostate cancer residuals manifested by awakening to void once per night and residual rectal bleeding once to twice per week, which is contemplated by the 10 percent rating assigned for urinary frequency and the noncompensable rating for impairment of sphincter control.  From August 04, 2015, the Veteran's prostate cancer residuals manifested by awakening 3 times per night to void, a daytime voiding interval of an hour, and residual rectal bleeding once to twice per week, which is contemplated by the 20 percent rating assigned for urinary frequency and the noncompensable rating assigned for impairment of sphincter control.  Additionally, the Veteran's erectile dysfunction has been manifested by difficulty or inability to achieve an erection, but no showing of penile deformity, which is consistent with the noncompensable rating assigned.  The Board notes the Veteran is in receipt of Special Monthly Compensation (SMC), based on loss of use of creative organ; thus, his erectile dysfunction symptoms are contemplated by that rating.  Consequently, the assigned ratings contemplate the Veteran's symptomatology and higher ratings under the relevant criteria are not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his prostate cancer residuals and erectile dysfunction to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

Lastly, the Board notes that TDIU is currently in effect for the Veteran, effective June 9, 1999.


ORDER

For the period prior to August 04, 2015, entitlement to a rating in excess of 10 percent for prostate cancer residuals is denied.

Beginning August 04, 2015, entitlement to a rating of 20 percent, but no higher, for prostate cancer residuals is granted.

Entitlement to a compensable, schedular rating for erectile dysfunction is denied.



REMAND

It appears that there are outstanding records that could support the Veteran's claims for increased ratings for hearing loss and hepatitis C.  Specifically, a February 2014 VA medical record indicated the Veteran underwent yearly audio evaluations, and had just undergone one.  According to the report, the Veteran had reported worsening of hearing in his left ear; however the audiological results were largely the same.  See also August 2014 Hearing Transcript, pg. 4.  The audiological results cited in this document are not of record.  Moreover, the VA medical files do not contain audiological evaluation results other than those performed in the course of affording the Veteran VA examinations.  

Additionally, the Veteran testified that he was continuing to receive treatment for his hepatitis C, and was scheduled for an evaluation the day after the hearing.  Id. at pg. 8.  However, the latest VA medical records pertaining to the Veteran's hepatitis treatment are dated in June 2015.  Thus, any outstanding VA medical records pertaining to the Veteran's hearing loss and hepatitis, including audiological testing results, should be obtained and incorporated into the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

2.  Ensure completion of the foregoing and any other development deemed necessary based on evidence added to the record, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


